DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered.

Election/Restrictions
Newly submitted claims 21-40 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Previous claim 1 (and the other corresponding independent claims) recites “receiving, at an input device…an input gesture corresponding to an explicit assertion of user intent with respect to a function to be performed…simultaneously authorizing and authenticating the user, with respect to the function, from data…wherein the authorizing includes enabling the function to be performed for a duration of the input gesture”.  Therefore, the original claims are seen to describe a way to obtain an electronic certificate based on a public key pair included in a signing request which is included in a certificate issuance request.  
New claim 21 recites a system comprising an input device and a computer system with many intricacies of the system parts, including the details of the touch screen.  In addition, there is no recitation of an explicit intention of the user.  The claim does not recite that the user is authenticated and authorized simultaneously (instead it recites that the user is identified and authenticated in response to a scanned 
Therefore, the newly amended claims introduce a new and distinct concept from what was originally presented in the previously presented claims.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-40 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
New claims 41 and 42 are being examined on the merits.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 41 and 42, are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 19 and 20 of copending Application No. 17/403164. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Objections
Claim 42 is objected to because of the following informalities:  There should be a comma and space after the number 42.  Claim 42 also recites “wherein touch screen” which should recite “wherein the touch screen”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites “the touch screen display screen” which lacks antecedent basis.
Claim 42 recites “the associated event” which lacks antecedent basis.  
Claim 42 recites “a memory of the system”.  It is unclear if this is the same memory or a different memory than that recited in claim 41.
Claim 42 recites “an end user”.  It is unclear if this is the same end user or a different end user than that recited in claim 41.
Claim 42 recites “the user” (three times).  Is this the same as “the end user”?
Claim 42 recites “and wherein an end user gives an application permission to take a specific action on a digital entity stored on the computer system by the user selecting the digital entity by pressing on the touch screen while the application is executing”.  This limitation does not limit the system itself.  It is providing a method step.  The system or a component of the system needs to be configured to perform each step.  
Claim 42 recites “a user” and “a finger”.  Are these the same as those previously recited?
Claim 42 recites “the input sensor provides: motion measurement…determines the duration…generates a pressed event”.  The grammar of this is unclear as the input sensor can’t provide determines or provides generates.  
Claim 42 relists “motion measurement” and “determines the duration”.  Are these being done again?  The input sensor has already been configured to perform these steps.
The end of claim 42 recites “a particular location”.  Is this the same as previously recited?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US 2018/0189468) in view of Chung et al. (US 2018/0268414).
Regarding claim 41, Shim teaches a system for authenticating an end user, the system comprising:
A memory comprising computer executable instructions - see [0051].
An input device comprising a touch screen (see [0057]) having a biometric scanner provided as part thereof and having an input sensor (see [0186], figure 5, and abstract) configured to: (1) distinguish a user pressing and releasing the touch screen with a finger as separate events (Drag pattern for a duration is tracked.  Therefore, the touch, drag, and release are all distinguished - see [0275]) (2) to provide motion measurement of a user finger across the touch screen (Drag - see [0086]) (3) to determine a duration of a user maintaining a finger on the biometric scanner portion of the touch screen (Touch a point for a certain period of time - see [0275]) (4) in response to the touch screen being touched by a user finger, to generate an event (Fingerprint is read - see [0275]).
A secure processor coupled to the touch screen, the processor for executing the computer-executable instructions, the computer executable instructions when executed by the secure processor cause the secure processor to perform operations (Controller 180) comprising:
Receiving, at the touch screen, input signals representing an input gesture of the end user corresponding to an explicit assertion of end user intent with respect to a function to be performed on the system wherein the input gesture corresponds to an end user pressing and releasing the touch screen with a finger and an end user finger moving across the touch screen and an end user maintaining a finger on the biometric scanner portion of the touch screen for a period of time (Fingerprint is sensed (i.e., maintaining finger on biometric) during application of the touch pattern which unlocks mobile terminal (i.e., user intent with respect to a function) - see [0188].  Touch input can be a 
Wherein the secure processor is configured to simultaneously authorize and authenticate the user via biometric authentication of the user, with respect to the function, from data acquired from the input gesture (Drag pattern (i.e., authorization), finger held for fingerprint (i.e., biometric authentication) for a particular period of time unlocks mobile terminal - see [0270] and [0275].
Shim teaches that there are registered touch patterns and registered fingerprint information (i.e., user credentials, (see [0187]), but does not explicitly teach a secure credential store having these user credentials stored therein.
Chung teaches that biometric templates representing biometric data (i.e., user credentials) is stored in a secure biometric vault so that they are not accessible to any outside party - see [0056].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shim by storing the fingerprint and touch patterns (i.e., user credentials) in a secure credential store, in order to protect them from outside access, based upon the beneficial teachings provided by Chung.  These modifications would result in increased security to the system.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US 2018/0189468) in view of Chung et al. (US 2018/0268414), and further in view of VanBlon et al. (US 2019/0188363).
The teachings of Shim and Chung are relied upon for the reasons set forth above.
Regarding claim 42, Shim further teaches 
Wherein in response to a user placing a finger on the touch screen and touching the biometric scanner (finger held for fingerprint for a particular period of time ) - see [0270] and [0275], the input sensor provides:
Motion measurement of the finger on the touch screen (Drag - see [0086])
Determines the duration of the user maintaining the finger on the biometric scanner (Touch a point for a certain period of time - see [0275]).
Generates a pressed event (Touch (i.e., press) a point for a certain period of time - see [0275]).
In response to the input sensor generating a pressed event, the biometric scanner acquires a fingerprint scan (Touch a point for a certain period of time to gain fingerprint - see [0275])
Wherein, in response to the scanned fingerprint, the secure processor authorizes and authenticates the end user, and in response to the user being authorized and authenticated, the touch screen grants the user permission and executes the associated event (Drag pattern (i.e., authorization), finger held for fingerprint (i.e., biometric authentication) for a particular period of time unlocks mobile terminal - see [0270] and [0275].
Shim and Chung do not teach: “the function to be performed on the system by the end user is selecting an object at a particular location on the touch screen display screen and execute the associated event, wherein the touch screen is further configured to receive the data provided thereto and to protect and control access to individual digital entities stored in a memory of the system and wherein an end user gives an application permission to take a specific action on a digital entity stored on the computer system by the user selecting the digital entity by pressing on the touch screen while the application is executing”, and that the user permission is to “select the object at a particular location on the display screen and execute the object”.
VanBlon teaches a system wherein a swipe gesture and fingerprint read (i.e., receives the data) opens an app (i.e., executes event) corresponding to a selected notification (i.e., an object at a particular location on the touch screen) - see [0030].  This protects and controls access to the app (i.e., digital entity) and gives permission to open the app.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shim and Chung by having the function be selecting an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724. The examiner can normally be reached Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA C LEWIS/Primary Examiner, Art Unit 2495